18-01794-scc               Doc 51         Filed 04/30/20 Entered 04/30/20 15:31:42   Main Document
                                                       Pg 1 of 2




101 Park Avenue, Suite 1700
New York, NY 10178
Tel 212.878.7900 Fax 212.692.0940
www.foxrothschild.com



ELIZABETH C. VIELE
Direct Dial: 212-878-7968
Email Address: eviele@FoxRothschild.com




April 30, 2020


VIA ECF & EMAIL

Hon. Shelley C. Chapman
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

Re:        Klestadt v. Ahmed, No. 18-01794-scc

Dear Judge Chapman:

This firm represents Plaintiff Tracy Klestadt (“Plaintiff”), in his capacity as Plan Administrator
of the estate of Choxi.com, Inc., in the above-referenced matter. At a conference on December
19, 2019, Your Honor allowed us to inform the Court by letter as to how we intend to serve
Defendant Iftikar Ahmed as requested in Plaintiff’s Motion for an Order Permitting Alternate
Service on Defendant Iftikar Ahmed (the “Motion”) [DE 46]. The Motion sought leave to serve
the Complaint by sending it to an email we know Mr. Ahmed uses.

At the conference, Your Honor inquired as to whether we intended to utilize software that would
allow Plaintiff to ascertain if Mr. Ahmed opened the email regardless of any privacy settings Mr.
Ahmed may have in place. After researching various options, we determined that we will not
proceed using a software program that would circumvent privacy settings that Mr. Ahmed may
have in place.
18-01794-scc      Doc 51     Filed 04/30/20 Entered 04/30/20 15:31:42          Main Document
                                          Pg 2 of 2




Hon. Shelley C. Chapman
April 30, 2020
Page 2


Accordingly, we respectfully request that Your Honor grant the Motion, permitting Plaintiff to
serve Ahmed via the email address set forth in the Motion. No objections to the Motion were
filed and a Notice of Presentment was filed [DE 49].

We thank the Court for its attention to this Matter.

Respectfully submitted,




Elizabeth C. Viele



Cc:

Iftikar Ahmed (via International Federal Express)
Techsys Marketing, Inc. (via United Parcel Service)
U.S. Trustee (via First Class Mail)
